El Juez Asociado Señoe Snydeb.
emitió la opinión del tribunal.
El acusado fué convicto de practicar ilegalmente la medi-cina en violación de la sección 9, Ley núm. 22, Leyes de Puerto Rico, 1931 (pág. 203). Apela de la sentencia de la corte de distrito que le impuso una multa de $100.
La única cuestión sustancial ante nos consiste en deter-minar si la prueba ofrecida por El Pueblo fué suficiente para justificar la convicción. El fiscal de esta Corte en su alegato hace un buen resumen de la prueba como sigue:
"Que allá para uno de los días del mes de mayo de 1942, el acusado le recetó a Rosa Nieves, empleada doméstica de la casa de *588Francisco de León, después de preguntarle, los síntomas que se sentía y ella explicarle, unas inyecciones y un jarabe; que para liacer esto, el acusado después de preguntarle ‘¿qué te sientes?’ y ella contes-tarle ‘tengo catarro y me duele por aquí’, sacó un libro de recetas y le hizo una receta; que el acusado se encontraba ese día en la casa de Francisco de León y éste al acordarse que su empleada Rosa Niev'es estaba con x*est‘riado y conociéndolo a él como doctor, con oficina abierta al público en Bayamón y con rótulo, en cuya oficina atendía a las personas que allí acudían a examinarse, y allí recetaba y trataba a dichas personas, le pidió que le recetara, lo que éste hizo en la forma anteriormente indicada; que dicha empleada conocía al acusado como el ‘Doctor Puig', porque él se anunciaba como doctor; que Francisco de León había visitado al acusado en otras ocasiones en su oficina, en la calle Martí y en la calle Barbosa de B'ayamón y lo vió un día recetando y tratando a una señora que allí estaba, habiéndole manifestado en esa ocasión el acusado ‘que estaba tratando a dicha señora’.
“Demostró asimismo la prueba que el acusado no estaba auto-rizado por la Junta Examinadora de. Médicos para ejercer la pro-fesión de médico en Puerto Rico ni que su nombre figurara inscrito en el Registro de Médicos de dicha Junta o Tribunal Examinador. Se admitió en evidencia la receta mencionada.
“El acusado no presentó prueba de clase alguna.”
Aunque los hechos ele este caso nos llevan a la creencia Je que el fiscal de distrito pudo con un poco de diligencia presentar un caso más fuerte,' no podemos decir que los hechos no son suficientes para justificar la convicción.

La sentencia de la corte de distrito será confirmada.